DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Action/Status of Claims
The examiner acknowledges receipt of the Amendments and Remarks filed on 04/04/21. Claims 1, 3, 5-20 are pending in the application and are being examined in this office action. 

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “during the three months storage” which is grammatically incorrect, the claim should read, “during three months storage”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 5-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0047357 to Toledano et al. in view of USPN 5,401,517 to Meyers et al., USPN 6979440 to Shefer et al., USPN 5,468,471 to Zecchino et al., and WO2003/034979 to Lapidot et al., and as is evidenced by DeShay (US20040202726). 
Applicant Claims
Applicant claims an oil in water (O/W) emulsion composition comprising first microparticle comprising a benzoyl peroxide core and an inorganic polymer shell without a PCM and wherein BPO is the only active agent, a second microparticle comprising a retinoid core and at least on phase changing material (PCM) that is not liquid at room temperature and wherein the retinoid is the only active and is present in the claimed amounts and an inorganic polymer shell, polyoxylstearate, and glyceryl stearate, wherein said stearates are in a ratio from 0.1:10 to 10:0.1.
Applicant further claims properties of said formulation, an anti-microbial, said anti-microbial as methyl paraben and/or imidazolidinyl urea, said inorganic polymers as silica, said retinoid as all-trans retinoic acid (ATRA), percentages of benzoyl peroxide and retinoid, specific PCM’s including beeswax, specific polyoxylstearate and glyceryl stearate percentages and compounds including polyoxyl-100 stearate and glycerol monostearate, a fatty alcohol and specific compounds and percentages thereof, a polyacrylic acid polymer, specific oil 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Regarding claims 1, 3, 5-7, Toledano teaches topical compositions (abstract), in the form of an oil-in-water cream/oil-in-water emulsion [54], comprising core/shell microparticles (abstract; [45]; Claims 1-7, 10-11, 21-22; [0007-0009]; [0012-0013]; [0021-22]; [0043-0045]; [0052]; [0061]; [0062]; etc.), benzoyl peroxide and ATRA cores [61], said core comprising an organic carrier [42], inorganic polymer shells [62], O/W emulsions [54], stabilizing agents including antibiotics and non-ionic polymer [59-61] and [162], benzoyl peroxide and ATRA percentages [276], and silica shells [62], which reads on the first and second silica polymers claimed in claim 5. Toledano also teaches wherein each of the benzoyl peroxide and the ATRA can both be encapsulated in the metal oxide/inorganic polymer shells and wherein they can be the only active encapsulated in these shells (see entire document; Claims 1-7, 10-11, 21-22; [0007-0009]; [0012-0013]; [0021-22]; [0043-0045]; [0052]; [0061]; [0062]; etc.). Toledano further teaches wherein the composition comprises about 1 to about 20% by weight of benzoyl peroxide which reads on the instantly claimed about of from about 1 to about 10% by weight based on the total weight of the composition, and Toledano further teaches wherein retinoid is present in the composition in amount of from about 0.005 to about 0.5% by weight based on the total weight of the composition which reads on the instantly claimed range of 0.01 to about 1% by weight based on the total weight of the composition ([0276]).
Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.012)
Regarding claims 1 and 8, Toledano does not teach a PCM within a core with a retinoid, specifically a wax/beeswax. These deficiencies in Toledano are cured by Meyers and Shefer. Meyers teaches topical skin care compositions comprising retinoic acid and that beeswax (PCM) 
Further regarding claims 1 and 9-12, Toledano does not teach polyoxyl stearate, glyceryl stearate, percentages or ratios thereof. This deficiency in Toledano et al. is cured by a combination of Meyers and Zecchino, and DeShay. Meyers teaches cosmetic skin care formulations comprising a retinoid and a carrier (abstract), cream and emulsion forms (col. 3), glyceryl esters and polyoxyethylene esters including glycerol stearate and polyoxyl 40 stearate and percentages thereof (col. 3-6, e.g. col. 3, ln. 26-31; Col. 4, ln. 22-50; etc.). Zecchino teaches cosmetic formulations in emulsion and cream form (col. 6), comprising glyceryl monostearate and Myrj 59 which is a synonym of polyoxyl 100 stearate, percentages thereof and a ratio of 3:1 (col. 9).
DeShay teaches that glyceryl stearate and PEG 100 stearate (Lexemul 561, which is known to be useful for formulating o/w emulsions) were known to be penetration enhancers /emulsifiers for oil-in-water and water-in-oil formulations and consistency regulators for these compositions as is evidenced by DeShay (see [0004]; [0012]; [0019, water and oil emulsion which reads on both o/w and w/o emulsions especially since they further claim that the composition can be a cream, lotion, ointment, etc.]).
regarding claim 6 Toledano does not teach methyl paraben or imidazolidinyl urea. This deficiency is cured by Meyers. Meyers et al. teach cosmetic skin care formulations comprising a retinoid and a carrier (abstract), cream and emulsion forms (col. 3), and preservatives to prevent the growth of harmful micro-organisms including methyl paraben and imidazolidinyl urea (col. 5, ln. 43-54).
Further, regarding claim 13-15, Toledano does not teach a fatty alcohol. This deficiency in Toledano et al. is cured by Meyers et al. Meyers et al. teach topical skin care formulations comprising fatty alcohols including stearyl alcohol and percentages thereof (col. 3, ln. 26-30; Col. 4, ln. 55-60; see examples Col. 6).
Further, regarding claim 16 Toledano does not teach a polyacrylic acid polymer. This deficiency in Toledano et al. is cured by Meyers. Meyers teaches topical skin care formulations comprising Carbopol as a thickener which reads on a polyacrylic acid polymer (col. 5, ln. 18-24).
Further, regarding claims 17-18, Toledano does not teach the claimed oils or percentages thereof. This deficiency in Toledano et al. is cured by Meyers. Meyers teaches topical skin care formulations in emulsion form comprising silicone oils including cyclomethicone present at 10% (col. 3, ln. 26-30; Dow Corning 344 is cyclomethicone, Col. 3, ln. 36-55; and examples).
Further, regarding claims 19-20 Toledano does not teach a humectant such as glycerine. This deficiency in Toledano et al. is cured by Lapidot. Lapidot teaches topical cosmetic compositions (abstract) comprising core/shell microparticles of benzoyl peroxide and a retinoid (page 26 and claims), and base formulations/carrier formulations comprising humectants such as glycerol (page 31, ln. 12-13; pg. 24, ln. 17-21).
Finding of Prima Facie Obviousness Rational and Motivation
(MPEP §2142-2143)

One of ordinary skill in the art would have been motivated to do this because Toledano, Meyers, and Shefer are drawn to topical skin care formulations comprising retinoic acid/retinoids and Shefer specifically teaches that the retinoids can be formed in a matrix particle with PCMs which are solid at room temperature and they specifically disclose that beeswax is a known PCM for carrying these actives. Toledano et al. teach particles comprising retinoic acid and a carrier including organic polymeric carriers, and Meyers teaches that beeswax (an organic polymeric carrier) is a known carrier for retinoic acid. Therefore, it would have been obvious to utilize a known carrier for retinoid acid that is known to be utilized in topical skin care formulations especially since beeswax is solid at room temperature and Shefer teaches that by using the PCMs which have melting points above room temperature to hold retinoids allows for extended release and therefore, longer term stability if the retinoid can be effectively released over a longer period of time when formulated into the PCM matrix/core as is taught by Shefer
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Toledano with polyoxyl 100 stearate and glyceryl stearate in a ratio range of 1:3 as taught by Meyers and Zecchino and DeShay in order to produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because all references are drawn to cosmetic cream formulations comprising carriers, Meyers et al. teach retinoid cosmetic carriers including polyoxyl stearates and glyceryl stearate and Zecchino teach a combination of polyoxyl 100 stearate and glyceryl stearate in a ratio of 1:3 which reads on the claims 1 and 9-10. Therefore it would have been obvious to utilize the known carriers of polyoxyl stearates and glyceryl stearates of Meyers and the specific components and ratios of Zecchino, in the formulations of Toledano in order to use a carrier known to be used in retinoid formulations at known ratios especially since DeShay teaches that mixtures of glyceryl stearate and PEG 100 stearate (Lexemul 561, which is known to be useful for formulating o/w emulsions) were known to be penetration enhancers/emulsifiers for oil-in-water formulations and consistency regulators for these compositions as is evidenced by DeShay. Thus, one of ordinary skill in the art would want to optimize the ratio and amounts of these emulsifiers because they are effective consistency regulators for the claimed emulsions and they also function as penetration enhancers for active agents in these emulsions.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Toledano with the methyl paraben and imidazolidinyl urea as taught by Meyers in order to produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both formulations are drawn to cosmetic formulations with preservatives and Meyers teach that the claimed specific preservatives including methyl paraben and imidazolidinyl urea were known to be used in topical cosmetic formulations which can comprise retinoids. Therefore it would have been obvious to utilize the specific preservatives of Meyers, in the formulations of Toledano in order to use other/equivalent preservatives that were known to be useful in topical formulations which can comprise retinoids.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Toledano with a fatty alcohol such as stearyl claims 13-15 in order to produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both references are drawn to cosmetic cream formulations comprising carriers and Meyers et al. teach that standard components within said carriers including stearyl alcohol at 10.9% when formulating compositions with retinoids. Therefore, it would have been obvious to utilize 10.9% stearyl alcohol, in the formulations of Toledano in order to produce another/additional retinoid containing composition with known components and percentages within a carrier.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Toledano with a polyacrylic acid polymer as taught by Meyers which reads on instant claim 16, in order to produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both references are drawn to cosmetic cream formulations comprising carriers and Meyers et al. teach retinoic acid formulations which can comprise as standard components within said carriers a Carbopol thickener which reads on a polyacrylic acid polymer. Therefore it would have been obvious to utilize a Carbopol thickener, in the formulations of Toledano in order to produce additional retinoic acid containin compositions with known components and percentages within a carrier.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Toledano with 10% cyclomethicone as taught by Meyers which reads on instant claims 17-18 in order to produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both references are drawn to cosmetic cream formulations comprising retinoids and carriers 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Toledano with a water-soluble humectant such as glycerol as taught by Lapidot which reads on instant claims 19-20 in order to produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both references are drawn to topical cosmetic formulations comprising microparticles comprising benzoyl peroxide and a retinoid and Lapidot teach standard components within said carriers including humectants such as glycerol. Therefore it would have been obvious to utilize a glycerol humectant, in the formulations of Toledano in order to produce a composition with known components and percentages within a carrier.
Regarding the ‘effective’ amounts and antimicrobials as claimed in claim 3; the cited references teach the same components and limitations as claimed and would necessarily provide the same properties after storage as claimed in claim 3.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding the newly added limitation that the composition is stable during three months storage at 25 °C, this is a result effective property of the claimed composition and as such would be present in the composition of the combined prior art. Especially since, it was already known in the art to use PCMs to hold retinoids to provide extended release and therefore, longer term stability if the retinoid can be effectively released over a longer period of time with the PCM as is taught by Shefer and it was already known in the art to encapsulate both benzoyl peroxide and retinoids/ATRA in separate microcapsules formed from inorganic polymers which allows the two active agents which are unstable together to be formulated into a composition that has much improved stability over compositions in which they are not separated from one another as is taught by Toledano. Thus, the combination of the two technologies should afford the improved stability that is instantly claimed because the ATRA is being held within a stable PCM matrix which keeps the ATRA from prematurely releasing and degrading and the peroxide and ATRA are being kept physically away from one another by the microcapsules which prevent them from reacting/degrading and therefore allow for a more prolonged/controlled release.
It also would have been obvious to select the claimed mixture of solvents in the claimed ratios because it was known that glyceryl stearate and PEG 100 stearate (Lexemul 561, which is known to be useful for formulating o/w emulsions) were known to be penetration enhancers /emulsifiers for oil-in-water formulations and consistency regulators for these compositions as is evidenced by DeShay (see [0004]; [0012]; [0019, water and oil emulsion which reads on both 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
Applicants’ arguments with respect to the 103 rejections, filed 04/04/21, were fully considered but were not persuasive at this time. Specifically, applicants argue that it would not have because Meyers teaches that their carriers which include beeswax can also be emollients they are not a PCM. The examiner respectfully disagrees because Meyers teaches that beeswax is an appropriate carrier for use with retinoids and whether or not if functions as an emollient it is still a PCM because this is a property of beeswax, e.g. it is solid at room temperature and melts at 62-64 °C additionally as is taught by Shefer it was known to incorporate retinoids into phase change materials/e.g. waxes such as beeswax which allows for control of the release rate of the active/retinoid which can be controlled by the hydrophobic material barrier/matrix properties. Thus, applicant’s more delayed/controlled release is not unexpected in view of the combined teachings of Meyer and Shefer and Shefer motivates one of ordinary skill in the art to pick beeswax as the carrier of the retinoid in order to control the release rate and thereby stabilize the retinoid. Thus, contrary to applicant’s arguments the rejection is not solely over Meyers. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants then argue that Meyers is directed to a method for improving skin condition through application of retinoids to eliminate irritation…but is silent to increased stability of the 
Applicants then argue against Shefer, specifically that it does not prevent leakage of the retinoid from the microcapsule. The examiner respectfully again points out that this a feature that is not required by the instant claims as it is never claimed by the instant written claims. Additionally, applicant’s state that Shefer only relates to a targeted controlled release composition which comprises a hydrophobic material that holds the active material in a solid state and a cationic surfactant that acts as a booster for enhancing deposition of the active material containing particle into hair and skin and that without the charged surfactant booster the active material of Shefer will not be properly released. The examiner respectfully disagrees and respectfully points out that claims 1-7 of Shefer do not require the presence of a cationic charge booster. Thus, they clearly claim compositions without a cationic charge booster and the cationic charge booster while preferred is not required in their compositions since it is not required by the broadest composition claim, contrary to applicant’s arguments. Further, the examiner respectfully points out that this not a valid argument for disqualifying the prior art Shefer for several issues. Firstly the rejection is not solely over Shefer as can be seen and is discussed above. Additionally, applicant’s claims are to a composition which comprises the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, contrary to applicant’s arguments surfactants which boost the deposition/release of the active agents are not excluded from the instantly claimed compositions which use the comprising transitional phrase which is open-ended and excludes nothing from the instantly claimed composition (e.g. any other actives, surfactants, etc. which can be topically applied can be included in applications composition), nor are these boosting surfactants actually required by Shefer as is asserted by applicants as the claimed compositions, e.g. e.g. the composition of claims 1, 4, and 21 as is cited by the examiner does not require these surfactants when plainly read as cited in the 103 rejection above. Thus, contrary to applicant’s arguments Shefer does not require a charged booster as is argued by applicants repeatedly in their arguments.
Applicants then argue that even if Shefer implies that the addition of a hydrophobic material to a microcapsule will increase its stability Shefer does not recognize the importance of 
Applicants then further argue that Shefer is not directed to retinoids because they disclose all kinds of active agents in their specification and do not recognize for beeswax/PCM for increasing the stability of a core-shell microcapsule to prevent retinoid leakage from the core. Again the examiner respectfully points out that preventing leakage is not required by the instant claims. Further, Shefer expressly discloses that their composition can comprise retinoids and explicitly claims retinoids (See claim 21, and Col. 19, ln. ~15-16). In addition, whether or not Shefer particularly prefers retinoids, it discloses that retinoids can be used in their compositions and wherein beeswax/PCM are used to form a solid matrix which hold the claimed active agents, which include retinoids and which when melted release the active agents from the In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983); “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicants then argue that Shefer does not teach that beeswax/PCM increases the stability of retinoids in core-shell microcapsules. However, the examiner respectfully disagrees because Shefer teaches that the solid wax particles can hold retinoids for extended/controlled release and because it can hold the actives for extended periods of time then it obviously stabilizes the actives and it would be obvious to use the wax stabilized retinoids in the core-shell microcapsules of Toledano in order to increase the stability and offer an extended release of retinoids from the solid wax core when placed inside the core-shell microcapsules. One of ordinary skill in the art would want to do this in order to prolong the release/stability of known unstable active agents. Further it is known, that is obvious to combine the teachings of two references in order to form a third that uses the combined teachings for the same purpose. Thus, it would have been obvious to combine the teachings of Shefer with Toledano and the other references in order to develop the instantly claimed topical composition because it was known in the art to combine the teachings of topical compositions for effectively delivering 
Applicants then argue that even if the prior art renders the composition prima facie obvious they have results which are unexpected, specifically with respect to the stability of the claimed formulation at room temperature over the prior art formulations and formulations without the PCM in the microcapsules which would overcome the obviousness rejection. Further on page 8 of their arguments they state that having the PCM solidify during storage better stabilizes the retinoid. Respectfully, the examiner maintains that this result is not unexpected because it was already known to use PCMs which are solid at room temperature, such as beeswax, as a matrix/solid matrix for holding retinoids in a composition because these hydrophobic materials/PCMs allow the release rate of the active can be controlled by the hydrophobic material barrier/matric properties there which is exactly what applicants are seeing with the solid beeswax in that the release of the retinoid is more controlled than from particles that do not have the PCM. Thus, applicant’s unexpected results are not unexpected when taken in view of the teachings of Shefer which are cited and discussed within the office action.
Applicants then argue that their results are from the combination of the solvent blend in the claimed ratios and PCM. The examiner respectfully points out that it was already known in the art to use the claimed solvent/carrier mixture of polyoxylstearate and glyceryl stearate in the claimed ratios of 0.1:10 to 10:0.1 (1:100 to 100:1) for formulating topical formulations in emulsion forms and wherein the claimed carrier/solvent mixture of polyoxylstearate and glyceryl stearate was already known in the art to afford enhanced penetration for oil-in-water formulations and also function as consistency regulators for topical emulsion compositions as has been discussed above.
The examiner also respectfully points out that applicant’s results/unexpected results have been considered but they are also not persuasive at this time because the results are still not commensurate in scope with the instant claims. Specifically, applicants have demonstrated 
Additionally, applicant’s argue that none of the combination of the prior art teaches that the composition would have the claimed stability of the retinoids over the time period. The examiner respectfully points out that stability of the retinoids is not required by the instant claims. The only stability required is that the core-shell microcapsules are stable for 3 months at 
Applicants then argue that they have unexpected results with the oil in water emulsion when using the claimed polyoxylstearate and glyceryl stearate in the claimed ratios of 0.1:10 to 10:0.1 (1:100 to 100:1). As discussed above, applicant’s results are not commensurate in scope with the instant claims, specifically with respect to the claimed ratios of the claimed solvents as applicant’s use a much narrower range in their examples which have the demonstrated results and these results were obtained with specific polyoxylstearate(s) and specific glyceryl stearates and not any polyoxylstearate or glyceryl stearate as is instantly claimed. Applicants argue that their o/w emulsion formulation with these two solvents in these ratios is vastly superior to non-emulsion formulations with respect to skin penetration. However, the examiner respectfully points out that this is not unexpected because glyceryl stearate and PEG-100 stearate are known in the art to function as penetration enhancers in topical emulsion formulations as is evidenced by DeShay (US20040202726) and discussed above. Thus, one of ordinary skill in the art would not be surprised that a formulation comprising known penetration enhancers has more effective penetration that a completely different type of formulation, specifically a gel formulation which does not contain these known penetration enhancers for o/w and w/o emulsions.
 Further it would have been obvious to use the claimed ratios of glyceryl stearate and PEG stearate instantly claimed because Zecchino teaches using a 3:1 ratio of glycerol monostearate and Myrj 59 in ratios of 3:1 in an o/w emulsion, and it would be obvious to optimize the ratios of these emulsifiers to the claimed ratios taught in Zecchino because DeShay teaches that glyceryl stearate and PEG-100 stearate are known in the art to function as penetration enhancers in topical emulsion formulations. Thus, one of ordinary skill in the art 
Applicants then again point to their unexpected results of stability. More specifically they argue that the retinoid is surprisingly stable in some formulations, which they state is contrary to expectation (as per arguments on pg. 16). However, again the examiner respectfully points out that the instant claims are not commensurate in scope with applicant’s unexpected results. Applicant’s instant claims include any first inorganic polymer in any amount encapsulating benzoyl peroxide which is present in the composition in amounts of about 1% to about 10% by weight based on the total composition, and second core-shell microcapsules comprising any second inorganic polymer of any type in any amount which encapsulates retinoid (present in about 0.01% to about 1% by weight based on the total composition) and any known or unknown PCM in any amount as well as any amounts of any known or unknown polyoxysterate and any known or unknown glyceryl sterate which are used in ratios of 0.1:10 to 10:0.1 (1:100 to 100:1), and retinoid stability is not required by the instant claims, merely that the second-core shell microcapsules are stable, e.g. this reads on instances wherein the load within the core-shell microcapsules has been released as long as the core-shell microcapsules themselves are still present. Thus, applicant’s claims are much broader than the compositions which have demonstrated applicant’s “unexpected” stability results contrary to applicant’s arguments. 
.
Conclusion
	Claims 1, 3, and 5-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616